EXHIBIT 10.9

FHLBANK SAN FRANCISCO

2008 PRESIDENT’S INCENTIVE PLAN

PLAN PURPOSE

To optimize individual and Bank performance in accomplishing Board approved
goals and objectives.

PLAN OBJECTIVES

To motivate the Bank President to exceed Bank goals which support the business
plan and long-term strategic plan. To attract and retain an outstanding
executive by providing a competitive total compensation program, including
annual incentive award opportunity.

ELIGIBILITY

The 2008 participant is the Bank President.

The Bank President must be employed by the Bank when payment is disbursed to be
eligible for an incentive award for the current plan year. A Bank President
hired, promoted, or who takes a leave of absence during the plan year is
eligible to participate on a pro-rata basis. A Bank President hired or promoted
on or after October 1st will not be eligible to participate during the current
plan year.

INCENTIVE GOALS AND MEASURES

Incentive Goals

The three Bank goals’ target achievement level for 2008 are:

 

1. 2008 Potential Dividend Spread Goal: Dividend potential spread is at least
123.0 basis points.

 

2. 2008 Market Share Goal: Achieve a target market share of wholesale borrowings
and convert non-borrowing members into borrowing members.

 

  • Market share is divided into member segments. [*], the 2008 “goal year” will
begin on January 1, 2008 and will end on December 31, 2008, with goal
achievement based on the average daily balance of Bank credit for the full year.
For the other member segments, the 2008 “goal year” will run from September 30,
2007 through September 30, 2008.

 

  • Convert[*] non-borrowing members into borrowing members.

 

3. 2008 Community Investment Goal: Effectively execute community investment
programs and initiatives.

An outline of the three Bank goal weights and measures are attached as an
exhibit.

Actual achievement of Bank goals (1), (2), and (3) are subject to adjustment for
changes resulting from movements in interest rates, changes in financial
strategies or policies, any significant change in Bank membership, as well as
other factors determined by the Board.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 1



--------------------------------------------------------------------------------

Incentive Goal Achievement Measures

The plan rewards levels of goal achievement, as follows:

 

Achievement Level

  

Measure Definition

200% of target    The most optimistic achievement level based on reasonable
business assumptions and conditions. 150% of target    An optimistic achievement
level based on expected business. Target (100%)    Performance that is
considered a target level of successful plan achievement. Threshold (75% of
target)    A threshold level of performance.

Award Determination

Any award will be based on success in achieving Bank goals and on the overall
performance of the President, and is at the sole discretion of the Board of
Directors. At yearend, accomplishments will be assessed and a percentage of
achievement will be determined for each goal.

 

Percentage of Achievement Scale

  

Achievement Levels

    0% - 200%    200%   = Far Exceeds Target    150%   = Exceeds Target    100%
  = Target    75-99%   = Threshold

For each goal, the percentage of achievement will be multiplied by the
applicable weights. Each weighted achievement will then be added to determine
the total weighted achievement. The basis for any award opportunity is total
weighted achievement. Performance from 75-99% (threshold level) is below the
target achievement level and, therefore, will result in an award less than a
target award. Performance below the threshold achievement level normally will
not result in an incentive award. The Board of Directors has full discretion to
modify any and all incentive payments.

Incentive Award Pool

The Board approves an incentive award pool at the beginning of the plan period.
A portion of the award pool may be allocated to the Bank President at the end of
the plan period based upon overall goal achievement levels.

APPROVAL OF INCENTIVE AWARDS

The incentive award is approved by the Board of Directors prior to payment. The
Board of Directors has full discretion to approve any award, including an award
for achievement below 75% total weighted achievement. Award recommendations are
presented to the Board of Directors at the January 2009 Board meeting.

PLAN ADMINISTRATION AND IMPLEMENTATION

The Board of Directors oversees the administration and interpretation of the
Plan.

 

Page 2



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

2008 Corporate Goals

Dividend Spread Goal for 2008

 

Segment

Weight

 

75% Goal

Achievement

 

100% Goal

Achievement

 

150% Goal

Achievement

 

200% Goal

Achievement

40%

  0.98%   1.23%   1.73%   2.23%

Market Penetration, Volume and Conversion Goals for 2008

 

Customer Segment

   Segment
Weight     75% Goal
Achievement   100% Goal
Achievement   150% Goal
Achievement   200% Goal
Achievement

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

Total Member Business Goals

   40 %        

Community Investment Goals for 2008

 

     Segment
Weight     75% Goal
Achievement   100% Goal
Achievement   150% Goal
Achievement   200% Goal
Achievement

[*]

   6 %   [*]   [*]   [*]   [*]

[*]

   6 %   [*]   [*]   [*]   [*]

[*]

   8 %   [*]   [*]   [*]   [*]

Total Community Investment Goal

   20 %        

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.